 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8 TERESA JUNKERSFELD, an individual on                 Case No. 1:19-cv-00236-DAD-EPG
     behalf of herself and others similarly situated,
 9                                                      CLASS ACTION

10                                                      ORDER CONTINUING DISCOVERY
                    Plaintiff,                          DEADLINES
11          v.
12                                                      (ECF No. 14)
   MEDICAL STAFFING SOLUTIONS, INC.;
13 and DOES 1 to 10, inclusive,
14                  Defendants.
15
16
17          Upon consideration of the Parties’ Joint Stipulation to Continue Discovery Deadlines (ECF

18 No. 14), and good cause appearing, IT IS HEREBY ORDERED THAT:
19          (a)     The Non-expert discovery, including motions to compel, related to class

20 certification discovery shall be continued to November 15, 2019;
21          (b)     The deadline for filing class certification motion(s) shall be continued to December

22 20, 2019; and
23          (c)     The mid-discovery status conference date shall be continued to January 22, 2020, at

24 10:00 a.m.
25 IT IS SO ORDERED.
26      Dated:     July 18, 2019                              /s/
27                                                      UNITED STATES MAGISTRATE JUDGE

28
